Where, after a case reserved for the opinion of this court has been noticed for hearing, an addition of specific questions [is made to it by the Circuit Judge without the consent of one party, such party will not be required to go to a hearing of the case upon the notice previously given.The original files of this court should not be altered, even by consent of parties, without the leave of the court. If an addition is desired, it should be done by stipulation or other separate paper, without changing the original.
Heard May 8th.

Decided May 9th.